Except in one respect, this case is quite similar to Houston T. C. Railroad Co. v. the State, 103 S.W. 449, and101 Tex. 333, decided by this Court and by the Supreme Court. It was there held that the water-closet statute enacted by the Twenty-ninth Legislature, in so far as it related to maintaining water closets and keeping them lighted at night-time, was not unconstitutional and could be enforced.
In this case the trial court instructed the jury to find for the State the sum of $2,600, because the undisputed evidence showed that the defendant had failed to light its water closets for a period of twenty-six weeks at its station in the town of Lexington, at which it received and discharged passengers in the night-time. The jury having so found and the judgment having been rendered accordingly, the defendant has appealed and assigns that instruction as error. *Page 455 
We shall not undertake to discuss the various assignments presented in appellant's brief. The case referred to settled the question as to the validity of so much of the statute as has application to this case. The alleged distinction between this case and the case cited arises upon this state of facts: The proof shows that Lexington is a town of several hundred inhabitants; that appellant's road passes through the town and appellant maintains a station and depot there for the transaction of its business. At the time in question it had two water closets, neither of which were lighted at night; none of its trains were scheduled to stop at that station at night, but the proof shows that it sold tickets at other points on the road for Lexington and sometimes stopped at night to put off passengers. It was also shown that persons desiring to leave Lexington at night sometimes went to the station and bought tickets from appellant's porter, whereupon the porter flagged the trains and they stopped and received such passengers at night. In view of these facts, and the proof showing that no train carrying passengers made regular stops at Lexington in the night-time, it is contended on behalf of appellant that Lexington was not a station within the purview of the statute referred to, which requires railroads to keep their water closets at stations where they receive and discharge passengers in the night-time lighted for a certain length of time before and after the arrival of trains. That contention is not regarded as tenable. While in one sense the statute is penal, in another it is remedial. It fixes a penalty of $100 a week for failure to comply with its requirements, but it was enacted for the benefit of the traveling public and to remedy a condition which the Legislature must have regarded as an evil. Compliance with its requirements can not be made to depend upon the volume of a railroad's passenger traffic, or the number of persons to be benefited at a particular station. If a railroad company chooses to disregard the statute, it can not avoid the resultant penalty by showing that, while it received and discharged passengers in the night-time at the particular station, it did not receive and discharge as many there as at some other station, or as are usually received and discharged at railroad stations. As before said, compliance with the statute does not depend upon the extent of traffic embraced in the class referred to in the statute.
No error has been shown and the judgment is affirmed.
Affirmed.
Writ of error refused.